DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 16, 2022, have been fully considered but they are not persuasive. 
Applicant argues US Publication 2012/0127626 to Chang et al. (hereinafter Chang) fails to disclose, “the length Y denotes a length of an actual boundary line between the at least one internal electrode layer and the ceramic layer”, as recited in claim 1 (Remarks 8-9).
Applicant argues FIG. 3 of Chang is merely “a simplified (i.e., schematic) view of the internal electrode 120a of Chang, including the widthwise end thereof. Thus, Chang does not teach, suggest, or show the actual projections of the internal electrode(s) of Chang” (Remarks 10).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an irregular boundary, as shown in applicant’s FIG. 7) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Chang discloses, “at least one first internal electrode… may have uneven portions at its edges… The uneven portions of the first internal electrode 120a may consist of troughs and crests” (paragraph 43-44). Chang further discloses values of the distances between troughs or crests, and the height of the trough (see, e.g., paragraph 44-47; Table 1).
arguendo, FIG. 3 of Chang is a simplified schematic (e.g., not a photograph), Chang discloses in Table 1, and the corresponding paragraphs, test data from capacitors manufactured in accordance with FIG. 3, including values of b of 2, 3, 4, 5, and 8. 
The values of b in Table 1 and paragraph 47 disclose values of a ratio of a straight boundary line to the actual boundary line of: 
for b=2, a value of approx. 1.21,
for b=3, a value of approx. 1.43,
for b=4, a value of approx. 1.67,
for b=5 a value of approx. 1.94, and
for b=8, a value of approx. 2.8, 
all specific examples based upon test data from manufactured capacitors, each of which anticipate the claimed range (see MPEP 2131.03).
Applicant has provided no evidence that the values and test data disclosed by Chang fail to correspond to actual boundary lines sufficiently so as to not anticipate the claim. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
Accordingly, Applicant’s arguments have been fully considered but are not persuasive.
Claim Objections

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang.
Claim 1
Chang (FIG. 1-3) discloses a multilayer ceramic capacitor, comprising: 
a laminate (110) including a plurality of ceramic layers (111) and a plurality of internal electrode layers (120a-b) laminated together in a lamination direction; wherein 
at a widthwise end of at least one of the plurality of internal electrode layers (120a-b) in a cross section of the laminate perpendicular or substantially perpendicular to the lamination direction (as shown in FIG. 3), a ratio of a length X to a length Y is about 1.2 or more and about 3.0 or less, where the length X denotes a length of a straight boundary line between the at least one internal electrode layer and a ceramic layer of the plurality of ceramic layers when the shape of the at least one internal electrode layer is considered as a polygon, and the length Y denotes a length of an actual boundary line between the at least one internal electrode layer and the ceramic layer (paragraph 47: amplitude of wave is b/2, arc length of wave for b=2 is approx. 1.2 more than a corresponding straight line length, for 
Claim 2
Chang discloses the multilayer ceramic capacitor according to claim 1, wherein at a central region of the polygon when the shape of the at least one internal electrode layer is considered as a polygon, the at least one internal electrode layer (120a-b) has an area coverage ratio of about 87% or more and about 95% or less (paragraph 43, the value of 0.9 being a specific example which is within the claimed range; see MPEP 2131.03).
Claim 17
Chang discloses the multilayer ceramic capacitor according to claim 1, wherein a thickness of each of the plurality of ceramic layers (111) is about 0.4 µm or more and about 50 µm or less (paragraph 37, the value 10 µm being a specific example which is within the claimed range; see also paragraph 67; see MPEP 2131.03).
Claim 18
Chang discloses the multilayer ceramic capacitor according to claim 1, wherein each of the plurality of ceramic layers (111) includes barium titanate (paragraph 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Chang discloses the multilayer ceramic capacitor according to claim 1, wherein, at the widthwise end of the at least one of the internal electrode layers (120a-b) in the cross section of the laminate perpendicular or substantially perpendicular to the lamination direction, a total of a width of a projection (b/2) defined by the actual boundary line between the internal electrode (120a-b) and the 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v .Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). 
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range, but has heretofore not done so. See MPEP 2144.05: “The law is In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 

Claims 4-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of US Publication 2015/0116898 to Takashima et al. (hereinafter Takashima).
Claim 4
Chang discloses the multilayer ceramic capacitor according to claim 1, as shown above.
Chang does not expressly disclose wherein the plurality of internal electrode layers include copper (see Chang paragraph 40), as recited in claim 4.
Takashima (paragraph 41) teaches wherein a plurality of internal electrode layers include copper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Takashima with Chang to incorporate copper in the internal electrode layers in the structure taught by Chang, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for use of a lower cost material with higher conductivity, a simple substitution of one known element for another yielding predictable results to one of ordinary skill in the art.
Claim 5
Chang discloses the multilayer ceramic capacitor according to claim 1, as shown above.

Takashima (paragraph 43) teaches wherein a plurality of ceramic layers include calcium zirconate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Takashima with Chang to incorporate calcium zirconate in the ceramic layers in the structure taught by Chang, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improved dielectric properties, combining prior art elements according to known methods to yield predicable results.
Claim 14
Chang discloses the multilayer ceramic capacitor according to claim 1, as shown above.
Chang does not expressly disclose wherein the laminate includes rounded corners and ridges (see Chang paragraph 9), as recited in claim 14.
Takashima (paragraph 97) teaches wherein a laminate includes rounded corners and ridges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Takashima with Chang to incorporate barrel polishing as taught by Takashima in the structure taught by Chang, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for use of a known technique of polishing chips (Chang paragraph 9, Takashima paragraph 97), combining prior art elements according to known methods to yield predicable results.
Claim 15
Chang discloses the multilayer ceramic capacitor according to claim 1, as shown above.

Takashima (paragraph 50) teaches wherein a laminate has a dimension of about 0.38 mm or more and about 0.42 mm or less in a length direction of the laminate, a dimension of about 0.18 mm or more and about 0.22 mm or less in a width direction of the laminate, and a dimension of about 0.18 mm or more and about 0.22 mm or less in the lamination direction (e.g., “The representative values of the outside dimension in the length direction L and the outside dimension in the width direction W (the outside dimension in the thickness direction T is generally equivalent to the outside dimension in the width direction W) of the monolithic ceramic capacitor… may preferably be, for example… about 0.4 mm×about 0.2 mm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Takashima with Chang to incorporate dimensions of the monolithic capacitor as taught by Takashima in the structure taught by Chang, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a large capacity monolithic ceramic capacitor (Takashima paragraph 19) of a rectangular or substantially rectangular-parallelepiped shape (paragraph 50).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v .Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). 
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range, but has heretofore not done so. See MPEP 2144.05: “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
Claim 16
Chang discloses the multilayer ceramic capacitor according to claim 1, as shown above.
Chang does not expressly disclose wherein the laminate has a dimension of about 0.15 mm or more and about 0.30 mm or less in a length direction of the laminate, a dimension of about 0.08 mm or 
Takashima (paragraph 50) teaches wherein a laminate has a dimension of about 0.15 mm or more and about 0.30 mm or less in a length direction of the laminate, a dimension of about 0.08 mm or more and about 0.15 mm or less in a width direction of the laminate, and a dimension of about 0.08 mm or more and about 0.15 mm or less in the lamination direction. (e.g., “The representative values of the outside dimension in the length direction L and the outside dimension in the width direction W (the outside dimension in the thickness direction T is generally equivalent to the outside dimension in the width direction W) of the monolithic ceramic capacitor… may preferably be, for example… about 0.2 mm×about 0.1 mm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Takashima with Chang to incorporate dimensions of the monolithic capacitor as taught by Takashima in the structure taught by Chang, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a large capacity monolithic ceramic capacitor (Takashima paragraph 19) of a rectangular or substantially rectangular-parallelepiped shape (paragraph 50).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v .Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). 
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range, but has heretofore not done so. See MPEP 2144.05: “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 

Claims 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of US Patent 9,530,560 to Onishi et al. (hereinafter Onishi).
Claim 6
Chang discloses the multilayer ceramic capacitor according to claim 1, wherein
the laminate (110) includes an external electrode (130a) on an end surface thereof, as recited in claim 6.

Onishi (FIG. 2) teaches an external electrode (20a) includes a metal and glass (column 5 lines 10-14); and a volume percentage of the glass in the external electrode (20a) is about 29% or less (column 7 lines 30-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Onishi with Chang to incorporate an external electrode including metal and glass as taught by Onishi in the structure taught by Chang, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for sufficient adhesion between the external electrode and ceramic main body (Onishi column 7 lines 30-40) and allows for diffusion of Ni contained in internal electrodes and Cu contained in external electrodes, allowing for increased contact between the external and internal electrodes (column 7 lines 40-48). 
Claim 7
Chang with Onishi teaches the multilayer ceramic capacitor according to claim 6, wherein the metal included in the external electrode is copper (Onishi column 5 lines 32-38).
Claim 8
Chang with Onishi teaches the multilayer ceramic capacitor according to claim 6, wherein the volume percentage of the glass in the external electrode is about 20% or more (Onishi column 7 lines 30-48).
Claim 10
Chang discloses the multilayer ceramic capacitor according to claim 1, wherein 
the laminate (110) includes an external electrode (130a-b) on each of opposed end surfaces thereof, as recited in claim 10.

Onishi (FIG. 2) teaches each external electrode (20a-b) includes a metal and glass (column 5 lines 10-14); and a volume percentage of the glass in the external electrode (20a) is about 29% or less (column 7 lines 30-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Onishi with Chang to incorporate external electrodes including metal and glass as taught by Onishi in the structure taught by Chang, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for sufficient adhesion between the external electrode and ceramic main body (Onishi column 7 lines 30-40) and allows for diffusion of Ni contained in internal electrodes and Cu contained in external electrodes, allowing for increased contact between the external and internal electrodes (column 7 lines 40-48). 
Claim 11
Chang with Onishi teaches the multilayer ceramic capacitor according to claim 10, wherein the metal included in each of the external electrodes is copper (Onishi column 5 lines 32-38).
Claim 12
Chang with Onishi teaches the multilayer ceramic capacitor according to claim 10, wherein the volume percentage of the glass in each of the external electrodes is about 20% or more (Onishi column 7 lines 30-48).
Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848